Opinion issued April 1, 2010
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-10-00128-CV



IN RE NOBLE ROYALTIES, INC., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)


By petition for writ of mandamus, relator, Noble Royalties, Inc., challenges the
trial court's order of reinstatement and all subsequently issued orders.    
We deny the petition for writ of mandamus.        
 
Per Curiam 

Panel consists of Justices Jennings, Hanks, and Bland.   

1. 	The underlying case is Weisser Johnson Capital LP v. Noble Royalties, Inc., No.
2006-42681 in the 113th Judicial District Court of Harris County, Texas, the Hon.
Patricia Hancock, presiding.